ORDER

RICHARD S. STAIR, Jr., Chief Judge.
This matter came on for hearing on March 21, 1996, on the Motion for Certificate of Contempt filed by the debtor, Donald Ray Walker, on February 8, 1996, seeking an order requiring First Tennessee Bank Credit Card Division to cease and desist from violating the automatic stay. For the reasons stated in the Memorandum filed this date, containing findings of fact and conclusions of law as required by Fed.R.Bankr.P. 7052, the court directs the following:
1. The Motion for Certificate of Contempt filed by the debtor on February 8, 1996, is GRANTED.
2. First Tennessee Bank Credit Card Division shall cease and desist from sending the letter and proposed reaffirmation agreement attached as Exhibit A to the Stipulations filed March 15, 1996, in its current form to debtors under the jurisdiction of the United States Bankruptcy Court for the Eastern District of Tennessee, Northern Division.
SO ORDERED.